Name: Commission Regulation (EC) No 3334/94 of 21 December 1994 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: Europe;  Asia and Oceania;  processed agricultural produce;  trade policy;  tariff policy
 Date Published: nan

 No L 350/62 Official Journal of the European Communities 31 . 12. 94 COMMISSION REGULATION (EC) No 3334/94 of 21 December 1994 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products  under point (c) are replaced by CN codes ex 0406 90 02, ex 0406 90 04 and ex 0406 90 18,  under point (d) are replaced by CN codes ex 0406 90 03, ex 0406 90 05, ex 0406 90 06 and ex 0406 90 18 ; (b) the CN code 0406 90 1 1 appearing under point (i) is replaced by CN code 0406 90 01 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 14 (7) thereof, 2. In Annex III : (a) the first subparagraph of part B is replaced by the following : 'As regards Emmentaler, Gruyere, Bergkase, Sbrinz, Appenzell, Vacherin Mont d'Or, Fromage fribour ­ geois or TÃ ªte de Moine falling within subheadings ex 0406 90 02, ex 0406 90 03, ex 0406 90 04, ex 0406 90 05, ex 0406 90 06 and ex 0406 90 18 of the combined nomenclature ; (b) the CN code 0406 90 1 1 appearing under G and H is replaced by CN code 0406 90 01 . Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides from 1 January 1995 for amendments in the case of certain cheeses falling within CN code 0406 ; whereas Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (4), as last amended by Regulation (EC) No 659/94 (*) should be adjusted as a result ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : 3 . In Annex IV : (a) CN code 0406 90 1 1 appearing in the item re ­ garding Australia and New Zealand is replaced by CN code 0406 90 01 ; (b) in the item regarding Switzerland, code ex 0406 90 17 for Appenzell and codes 0406 90 13 and 0406 90 15, are replaced by codes ex 0406 90 02, ex 0406 90 03, ex 0406 90 04, ex 0406 90 05 and ex 0406 90 06 ; (c) code ex 0406 90 17 appearing in the item on Swit ­ zerland for Fromage fribourgeois, Vacherin Mont d'Or, TÃ ªte de Moine, is replaced by code 0406 90 18. Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . In Annex I : (a) the CN codes ex 0406 90 13, ex 0406 90 15 and ex 0406 90 17 appearing : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. 0) OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 298, 19 . 11 . 1994, p. 1 . 0 OJ No L 345, 31 . 12. 1994, p. 1 . (4) OJ No L 196, 5. 7. 1982, p. 1 . 0 OJ No L 82, 2 §. 3. 1994, p. 23. 31 . 12. 94 Official Journal of the European Communities No L 350/63 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission